DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang Chien-Hsiang et al. (EP 1,950,848 A1) in view of Minami et al. (US 2017/0343463) A1.
	Regarding claim 1, Huang Chien-Hsiang Tien teaches  a signal convertor, comprising: a circuit board; a plurality of isolation transformers disposed on the circuit board (see 24 fig.2 para 0021); a capacitor disposed on the circuit board, wherein each of the isolation transformers is electrically connected to the capacitor (see 24, 26, CH fig.2 para 0021, 0025); an electrical-connection interface electrically connected to the isolation transformers (see Tx+, RX+, Tx- Rx-,  fig.2 para 0020-0021); a plugging interface (see 22 fig.2 para 0020-0021); 
	Huang Chien-Hsiang doesn’t expressly teach a signal-converting module disposed on the circuit board and interconnects the plugging interface and the isolation transformers for converting a plugging signal received from the plugging interface into an electrical signal and transferring the electrical signal to the isolation transformers, or for converting the electrical signal received from the isolation transformers into the plugging signal and transferring the plugging signal to the plugging interface.
	In an analogous art Minami teaches a signal-converting module disposed on the circuit board and interconnects the plugging interface and the isolation transformers for converting a plugging signal received from the plugging interface into an electrical signal and transferring the electrical signal to the isolation transformers (see para 0064), or for converting the electrical signal received from the isolation transformers into the plugging signal and transferring the plugging signal to the plugging interface (see para 0064, 0094, 0102).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Minami in the invention of Huang Chien-Hsiang to convert the optical signals 
	Regrading claim 2, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Huang Chien-Hsiang further teaches wherein a number of the isolation transformers is four (see 24 fig.2 para 0021). Huang Chien-Hsiang doesn’t expressly teach four transformers but it is an obvious design choice and t would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use any number of transformers as they see fit. 
	Regrading claim 3, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Huang Chien-Hsiang further teaches wherein the isolation transformers are made of materials comprising copper wires; and each of the copper wires is formed with a wire diameter of 0.2 mm (see 24 fig.2 para 0021). Huang Chien-Hsiang doesn’t expressly teach copper wires or diameter of wire however copper wire transformers were well known in the art and it would be an obvious modification to change the diameter of wires hence would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to make the transformers copper wire and certain diameter.
	Regrading claim 4, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Huang Chien-Hsiang further teaches further comprising an isolation layer that covers the circuit board and the isolation transformers and the capacitor and the signal-converting module (see para 0034).
	Regrading claim 5, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Huang Chien-Hsiang further teaches wherein the isolation layer is formed with a thickness in a range of 0.025 mm 0.075 mm. (see 24, fig.2 para 0021, 0034). Huang Chien-Hsiang doesn’t expressly thickness of isolation layer however it would be an obvious modification to change the thickness of isolation layer hence would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to change the isolation layer’s thickness as per their choice. 
	Regrading claim 6, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Huang Chien-Hsiang further teaches wherein the thickness of isolation layer is 0.05 mm (see 24, fig.2 para 0021, 0034). Huang Chien-Hsiang doesn’t expressly thickness of isolation layer however it would be an obvious modification to change the thickness of isolation layer hence would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to change the isolation layer’s thickness as per their choice.
	Regrading claim 7, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Huang Chien-Hsiang further teaches wherein the isolation layer is made of phenol formaldehyde resin, epoxy modified alkyd resin, polyester resin, organic silicon resin, polyimide resin, or polyphenylene ether resin (see 24, fig.2 para 0021, 0034). Huang Chien-Hsiang doesn’t expressly material of  isolation layer however it would be an obvious modification to change the material of  isolation layer isolation layer hence would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to change the isolation layer’s material.
	Regrading claim 8, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Huang Chien-Hsiang further teaches wherein the electrical connection interface is an RJ45 connector, a universal serial bus connector, a coaxial cable, or any other transfer interface for transferring the electrical signal (see  para 0064, 0112).
	Regrading claim 9, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Minami further teaches wherein the plugging interface is optically connected to an optical connector; and the optical connector is a square connector, a ferrule connector, a straight tip connector, a local connector, a miniature unit coupling, or any other transfer interface for transferring the plugging signa (see 24, fig.2 para 0021, 0034).
	Regrading claim 10, Combination of Huang Chien-Hsiang and Minami teaches invention set forth above, Minami further teaches wherein the plugging interface is a small-form-factor- pluggable interface (see 24, fig.2 para 0021, 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836